DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election without traverse of Group I, claims 1, 6, 9, 11, 12, 14, 15, 21, and 23-25, in the reply filed on 4/13/2022 is acknowledged.
Claims 1, 6, 9, 11, 12, 14, 15, 21, 23-25, 28, 29, 34, 36, 37, 41, 42, 51, and 52 are pending. Claims 2-5, 7, 8, 10, 13, 16-20, 22, 26, 27, 30-33, 35, 38-40, 43-50, 53, and 54 are canceled. Claims 28, 29, 34, 36, 37, 41, 42, 51, and 52 are withdrawn from consideration. Claims 1, 6, 9, 11, 12, 14, 15, 21, and 23-25 are rejected. 

Election/Restrictions
Claims 28, 29, 34, 36, 37, 41, 42, 51, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite because the meaning of the phrase “a partially hydrolyzed product thereof” is not clear. It is not clear which of claim 9’s alternatives the phrase modifies. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 12, 14, 15, 21, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or a natural phenomenon without significantly more. 
There are two criteria for determining subject matter eligibility and both must be satisfied. The claimed invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. MPEP 2106. 
Step 1: Is the claim directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
In the present case, the claims are drawn to an aqueous composition, which is a composition of matter.  
Step 2A: Is the claim directed to a judicial exception? MPEP 2106.04
Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
In the present case, claim 1 recites an aqueous composition comprising water; and an effective amount of a viscosity modifying agent; wherein the composition has a viscosity greater than about 5 cP. 
The claims recite the composition is “for increasing the hydration of a mammal” (claim 1). The claimed intended use does not result in a compositional or structural difference between the claimed invention and a natural product. MPEP 2111.02 II. 
Witczak et al., Non-Newtonian behaviour of heather honey, discloses an aqueous composition (bee honey) comprising water (p. 532, 2.1. Material); and an effective amount of a viscosity modifying agent (fructose and glucose, p. 532, 1. Introduction); wherein the composition has a viscosity greater than about 5 cP (see Figs 1 and 2, illustrating honeys with viscosities from about 10 to about 100 Pa-s, which is equivalent to about 10,000 to 100,000 cP).  
In the present case, the claims recite a nature-based product and do not require a markedly different characteristics that identify a "product of nature" exception. 
Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims recite a product of nature. This judicial exception is not integrated into a practical application because the claims do not recite additional elements either individually or in an ordered combination that amount to significantly more than the judicial exception.
As discussed above, the claims recite a nature-based product and do not require a markedly different characteristics that identify a "product of nature" exception. Therefore, the claims do not claim recite additional elements that integrate the judicial exception into a practical application. 
Step 2B: Whether a Claim Amounts to Significantly More than the Judicial Exception?
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. An inventive concept cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself. MPEP 2106.05. 
In the present case, the claims recite a nature-based product and do not require a markedly different characteristics that identify a "product of nature" exception. Therefore, the claims do not claim recite additional elements that amount to significantly more than the judicial exception. 
Claim 6 recites a concentration of any substance that cam alter the viscosity of the composition. The change in concentration does not add a markedly different characteristic from the natural product. 
Claim 12 recites a flavorant. As discussed above, honey is a natural product within the breadth of the claims. Honey has a flavor. As such, the recitation of a flavorant does not add a markedly different characteristic from the natural product. 
Regarding claims 14 and 15 recite viscosity properties (claim 14, Viscous Water Visualization Assay) and properties flowing from the future intended use (claim 15, increases daily consumption). Outside of the present application, there is no art recognized Water Visualization Assay test. The specification discloses the procedure for a Viscous Water Visualization Assay (p. 28). The limitation that the “composition increases daily consumption by about 20% versus a composition having a viscosity less than about 5 cP” is a property flowing from a future intended use of the composition. The property is not a property of the composition itself. As such, the recitation of the properties does not add a markedly different characteristic from the natural product.
Claim 21 recites a functional ingredient. The term encompasses any function. Honey contains carbohydrates, has a viscosity, and a flavor. Those ingredients provide various functions. As such, they are encompassed within the breadth of a functional ingredient. See also discussion of claim 24 below. As such, the recitation of the functional ingredient does not add a markedly different characteristic from the natural product. 
Claim 23 recites an oral care active or a pharmaceutical agent. As evidenced by  Fact vs Fiction: Is Honey Bad for Your Teeth?, honey can treat gum disease. Therefore, honey is encompassed within the recited oral care active or a pharmaceutical agent. As such, the recitation of the alternatives does not add a markedly different characteristic from the natural product. 
Claim 24 recites the functional ingredient is selected from alternatives including arginine and lysine. As evidenced by Hermosin et al., Free amino acid composition and botanical origin of honey, honey contains arginine and lysine (p. 266, Table, 1). As such, the recitation of the alternatives does not add a markedly different characteristic from the natural product. 
Claim 25 recites the composition is “for increasing the hydration of a mammal” (claim 1) “wherein the mammal is a canine or a feline” (claim 25). The claim further defines a future intended use. The claimed intended use does not result in a compositional or structural difference between the claimed invention and a natural product. MPEP 2111.02 II. As such, the recitation of the future intended use does not add a markedly different characteristic from the natural product. 

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11, and 25 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Sani et al., US 2018/0280330 A1.
Regarding claims 1, 9, and 11: Sani discloses an aqueous composition comprising water (aqueous) and an effective amount (2% solution, para 0029) of a viscosity modifying agent (hydroxypropyl methylcellulose, para 0029) to provide the composition with a viscosity greater than about 5 cP (3000-5600 cP, para 0029). 
The phrase, “for increasing the hydration of a mammal” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case there is no compositional difference from Sano’s aqueous composition comprising water and hydroxypropyl methylcellulose and the claimed aqueous composition. 
Regarding claim 25: The phrase, “wherein the mammal is a canine or a feline” further limits claim 1’s intended use phrase, “for increasing the hydration of a mammal” is a statement of intended use. As such, claim 25 represents a statement of intended use. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case there is no compositional difference from Sano’s aqueous composition comprising water and hydroxypropyl methylcellulose and the claimed aqueous composition. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sani et al., US 2018/0280330 A1.
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. MPEP 2112 I. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. MPEP 2112 III. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112 IV. 
Sani is relied on as above. 
Regarding claim 14: Claim Interpretation: Outside of the present application, there is no art recognized Water Visualization Assay test. The specification discloses the procedure for a Viscous Water Visualization Assay (p. 28). 
Although Sani does not explicitly teach the property that the composition provides an increase of at least 0.05 g in a Viscous Water Visualization Assay, it is reasonable to presume that said limitations are inherent to the invention because Sani discloses the claimed an aqueous composition comprising water (aqueous) and an effective amount of a viscosity modifying agent to provide the composition with a viscosity greater than about 5 cP. See rejection of claim 1 above for more detailed explanation of the claimed aqueous composition. The burden is upon the Applicant to prove otherwise.  
Regarding claim 15: Claim Interpretation: The limitation that the “composition increases daily consumption by about 20% versus a composition having a viscosity less than about 5 cP” is a property flowing from a future intended use of the composition. The property is not a property of the composition itself. 
Although Sani does not explicitly teach the property that the composition increases daily consumption by about 20% versus a composition having a viscosity less than about 5 cP, it is reasonable to presume that said limitations are inherent to the invention because Sani discloses the claimed an aqueous composition comprising water (aqueous) and an effective amount of a viscosity modifying agent to provide the composition with a viscosity greater than about 5 cP. See rejection of claim 1 above for more detailed explanation of the claimed aqueous composition. The burden is upon the Applicant to prove otherwise. 

Claim Rejections - 35 USC § 103
Claims 1, 6, 9, 11, 12, 14, 15, 21, and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gugger et al., US 2016/0309732 A1. 
Regarding claim 1: Gugger discloses an aqueous composition (aqueous legume milk, para 0042; legume "milk", para 0045) comprising water (aqueous legume milk, para 0042); and an effective amount of a viscosity modifying agent (viscosity modifier, para 0050) to obtain a composition having a viscosity greater than about 5 cP (viscosity of greater than about 1,500 centipoise, para 0051). 
Gugger does not disclose an exemplary embodiment having all the claimed features. However, it would have been obvious to one of ordinary skill in the art at the time of invention to select the claimed water and viscosity modifying agent (viscosity modifier) because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. As discussed above, Gugger discloses the claimed ingredients can be used to make an aqueous composition having the claimed viscosity. As such, the prior art renders the claimed invention obvious. 
The phrase, “for increasing the hydration of a mammal” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case there is no compositional difference from Gugger’s aqueous composition comprising water and viscosity modifying agent (viscosity modifier) and the claimed aqueous composition. 
Regarding claim 6: Gugger discloses 0.1 to 5 wt. % viscosity modifying agent (viscosity modifier, para 0050). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 9: Gugger discloses the viscosity modifying agent (viscosity modifier) can be a plant gum (pectin, starch, para 0050), cellulose ether (methyl cellulose, carboxy methyl cellulose, para 0050), pectin, para 0050), alginate (para 0050), carrageenan (para 0050), and combinations thereof (para 0050).
Regarding claim 11: Gugger discloses the viscosity modifying agent (viscosity modifier) can be methyl cellulose (para 0050). 
Regarding claim 12: Gugger discloses a flavorant (para 0053). 
Regarding claim 14: Claim Interpretation: Outside of the present application, there is no art recognized Water Visualization Assay test. The specification discloses the procedure for a Viscous Water Visualization Assay (p. 28). Gugger does not disclose the aqueous composition (aqueous legume milk, para 0042; legume "milk", para 0045) provides an increase of at least 0.05 g in a Viscous Water Visualization Assay. However, one having ordinary skill in the art at the time the invention was filed would expect the property to be present in the aqueous composition (aqueous legume milk) suggested in the prior art because the prior art discloses the claimed composition (i.e., water, viscosity modifying agent) having the claimed viscosity. 
Regarding claim 15: Claim Interpretation: The limitation that the “composition increases daily consumption by about 20% versus a composition having a viscosity less than about 5 cP” is a property flowing from a future intended use of the composition. The property is not a property of the composition itself. Gugger does not disclose the aqueous composition (aqueous legume milk, para 0042; legume "milk", para 0045) increases daily consumption by about 20% versus a composition having a viscosity less than about 5 cP. However, one having ordinary skill in the art at the time the invention was filed would expect the property to be present in the aqueous composition (aqueous legume milk) suggested in the prior art because the prior art discloses the claimed composition (i.e., water, viscosity modifying agent) having the claimed viscosity. 
Regarding claim 21: Gugger discloses a functional ingredient (probiotic, para 0056).
Regarding claim 23: Gugger discloses probiotic (para 0056). 
Regarding claim 24: Gugger discloses lactic acid (para 0070). 
Regarding claim 25: The phrase, “wherein the mammal is a canine or a feline” further limits claim 1’s intended use phrase, “for increasing the hydration of a mammal” is a statement of intended use. As such, claim 25 represents a statement of intended use. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case, there is no compositional difference from Gugger’s aqueous composition comprising water and viscosity modifying agent (viscosity modifier) and the claimed aqueous composition. Furthermore, Gugger discloses the composition may be fed to felines and canines (cats and dogs, para 0045). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619